Exhibit 10.43

 

SECOND AMENDED AND RESTATED

COOPERATIVE RESOURCES AGREEMENT

 

SECOND AMENDED AND RESTATED COOPERATIVE RESOURCES AGREEMENT dated as of
January 1, 2010, by and among (i) AFFINITY GROUP, INC., a Delaware corporation
(“AGI”), (ii) FREEDOMROADS HOLDING COMPANY, LLC, a Minnesota limited liability
company (“FreedomRoads”), and (iii) CAMPING WORLD, INC., a Kentucky corporation,
and CWI, INC., a Kentucky corporation (“CW”).

 

WITNESSETH:

 

WHEREAS, AGI is the leading member-based direct marketing organization targeting
North American RV owners, campers and outdoor enthusiasts; and

 

WHEREAS, since the acquisition of CW by AGI in 1997, AGI has managed,
maintained, controlled and monitored the CW Database and CW has sold and
distributed AGI’s products through CW’s retail locations and other distribution
channels, and CW and AGI have furthered their respective business strategies and
enhanced their respective competitive prospects by providing opportunities to
cross sell each other’s club memberships, providing access to each other’s
distribution channels, and providing opportunities to reduce membership costs
and solicitation costs and to consolidate administrative support for certain
products and services; and

 

WHEARES, FR is an affiliate of AGI and is the leading North American dealer in
RVs; and

 

WHEREAS, AGI, FR and CW have had an existing and ongoing agreement with respect
to the continuing cooperative sharing of resources as described in that certain
Cooperative Resources Agreement dated as of January 1, 2005, as amended, and
AGI, FR and CW wish to supplement, modify and expand the rights and obligations
of the parties and are hereby amending and restating the existing agreement
between them in its entirety for that purpose.

 

NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants, agreement and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

I

DEFINED TERMS

 

The introduction and Recitals above are incorporated herein by reference and are
a material part of this Agreement.  Capitalized terms used herein shall have the
meanings given to them herein.  The following terms shall have the following
meanings:

 

--------------------------------------------------------------------------------


 

1.1           An “Affiliate” of any person or entity means any person, firm,
corporation, company, partnership, association, or other legal entity, directly
or indirectly, controlling, controlled by, or under common control with said
person or entity; provided, however, that for purposes of this Agreement, CW and
AGI shall be deemed to not be Affiliates of each other and FR and AGI shall be
deemed to not be Affiliates of each other.

 

1.2           “AGI” means, collectively, Affinity Group, Inc., a Delaware
corporation and its subsidiaries.

 

1.3           “AGI Benefits” is defined in Section 4.1 of this Agreement.

 

1.4           “AGI Business” means (a) the business of club memberships,
including, specifically, the AGI Clubs, and related products and services,
including magazines, directories and other publications, and (b) the media
business.

 

1.5           “AGI Clubs” means the Good Sam Club, Camp Club USA, the Coast to
Coast membership clubs, and Golf Card, in each case operated by Affinity or its
Affiliates.

 

1.6           “AGI Club Member Report” is defined in Section 3.2(d) of this
Agreement.

 

1.7           “AGI Database” means the Database of AGI customers.

 

1.8           “AGI Marketing Channels” means the marketing channels used by AGI
in connection with the AGI Business.

 

1.9           “CW” means, collectively, Camping World, Inc., a Kentucky
corporation, and its subsidiaries and Affiliates.

 

1.10         “CW Benefits” is defined in Section 3.1 of this Agreement.

 

1.11         “CW Business” means the business of selling RV-related parts,
accessories and other consumer products, including the President’s Club as a
buying club for CW customers.

 

1.12         “CW Customer Report” is defined in Section 4.2(d) of this
Agreement.

 

1.13         “CW Database” means the Database of CW customers.

 

1.14         “Camping World Marks” means the logos, service marks, trade names,
trademarks and other intellectual property of Camping World used by Camping
World in the operation of its business.

 

1.15         “Change of Control” means, with respect to any party, the
occurrence of any of the following events subsequent to the Effective Date: 
(a) any person or entity other than (i) the holders of the voting interests of
such party on the Effective Date, or (ii) any Affiliate of any such holders, or
(iii) any other person who or which is a spouse, widow, widower, lineal
descendant, sibling or the issue of any of the foregoing or a heir or legatee of
any holder of the voting interests of such party

 

2

--------------------------------------------------------------------------------


 

on the Effective Date (or any trust, partnership or other estate planning
vehicle established for the benefit of any of the foregoing), directly or
indirectly, owns more than fifty percent (50%) of the aggregate voting power of
all classes of voting interests of such party; or (b) such party amalgamates or
consolidates with, or merges with or into, another entity or sells, assigns,
conveys, transfers, leases or otherwise disposes of all, or substantially all,
of its assets to any other person or entity, or such party amalgamates or
consolidates with, or merges with or into, such person or entity, in any such
event pursuant to a transaction in which the outstanding voting interests of all
classes of such person is converted into or exchanged for cash, securities or
other property, other than any such transaction in which (i) the outstanding
voting interests of each class is converted into or exchanged for voting
interests of the surviving or transferee company or corporation, and (ii) the
holders of each class of the voting interests of such party, immediately prior
to such transaction own, directly or indirectly, not less than a majority of
each class of the voting interests of the surviving or transferee company or
corporation immediately after such transaction.

 

1.16         “Database” is defined in Section 8.1 of this Agreement.

 

1.17         “Effective Date” means January 1, 2010.

 

1.18         “FR” means FreedomRoads Holding, LLC.

 

1.19         “FR Benefits” is defined in Section 5.1 of this Agreement.

 

1.20         “FR Business” means RV sales, rental, service and parts operations.

 

1.21         “FR Database” means the Database of FR customers.

 

1.22         “FR License” is defined in Section 5.3 of this Agreement.

 

1.23         “FR LLC” means FreedomRoads, LLC and its operating subsidiaries.

 

1.24         “FR License” is defined in Section 5.3 of this Agreement.

 

1.25         “License Fee” is defined in Section 5.5 of this Agreement.

 

1.26         “Marks” means, with respect to any entity or business, the logos,
service marks, trade names, trademarks and other intellectual property of that
entity or business.

 

1.27         “Most Favored Nations Rates” means the most favored rates made
available to third parties with respect to the product or service to which the
rates are being applied

 

1.28         “President’s Club” means the discount buying club for CW Products
as operated by CW on the Effective Date.

 

1.29         “RV” or “RVs” means recreational vehicles, boats, travel trailers,
and motor homes and such other products as may be hereinafter designated by
mutual agreement between AGI, FR and CW.

 

3

--------------------------------------------------------------------------------


 

1.30         “Transfer” is defined in Section 10.3 of this Agreement.

 

1.31         “Term” is defined in Section 2.1 of this Agreement.

 

II

TERM

 

2.1           This term of this Agreement (the “Term”) shall commence on the
Effective Date hereof and shall continue for a period of twenty-five years,
subject to extension or earlier termination as set forth herein.

 

2.2           The Term shall be automatically extended for additional successive
five year periods unless, at least 90 days, but not earlier than 360 days, prior
to the expiration of the then current Term, either party shall have notified the
other party in writing of its intent not to extend the Term.

 

2.3           The rights of a party under this Agreement may be terminated as
follows:

 

(a)           A party may terminate the rights of another party under this
Agreement if there shall be entered a decree or order for relief in respect of
such other party or any subsidiary of such other party under any applicable
federal or state bankruptcy law or other similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or similar official of
such other party or any subsidiary of such other party or of any substantial
part of its properties, or ordering the winding-up or liquidation of the affairs
of such other party or any subsidiary of such other party, or (ii) an
involuntary petition shall be filed against such other party or any subsidiary
of such other party and a temporary stay entered and (A) such petition and stay
shall not be diligently contested, or (B) any such petition and stay shall
continue undismissed for a period of forty-five (45) consecutive days;

 

(b)           A party may terminate the rights of another party under this
Agreement if such other party or any subsidiary of such other party shall
commence an insolvency proceeding or such other party or any subsidiary of such
other party shall consent to the institution of an insolvency proceeding or to
the appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of such other party
or any subsidiary of such other party or of any substantial part of its
properties, or such other party or any subsidiary of such other party shall fail
generally to pay its debts as they become due, or such other party or any
subsidiary of such other party shall take any action in furtherance of any such
action;

 

(c)           A party may terminate the rights of another party under this
Agreement if final judgment shall be entered by any court against such other
party or any subsidiary of such other party for the payment of money which
exceeds, together with all such other judgments of such other party or any
subsidiary of such other party, $2,500,000 in the aggregate.

 

(d)           A party may terminate the rights of another party under this
Agreement if there shall occur any default under any agreement or other
instrument to which such other party or any subsidiary of such other party is a
party which is likely to result in a claim against such

 

4

--------------------------------------------------------------------------------


 

other party or any subsidiary of such other party in an aggregate amount
exceeding $2,500,000.

 

(e)           A party may terminate the rights of another party under this
Agreement if there shall occur a Change of Control with respect to such other
party.

 

III

CW BENEFITS

 

3.1           AGI and FR each hereby grants to CW the right and authority to
access and utilize the rights and benefits described in this Agreement
(collectively the “CW Benefits”).  The parties intend this grant of a right by
AGI and FR to CW to be construed broadly, and not narrowly, to be substantially
consistent with the manner in which such benefits have been accessed and
utilized by CW during periods prior to the Effective Date.

 

3.2           In furtherance of the rights granted to CW in subsection 3.1
above, AGI and FR hereby grant to CW the following rights, respectively, with
respect to the AGI Business and the FR Business (and, if outside the scope of
the AGI Business or FR Business, subject to prior written grant by AGI or FR, as
the case may be):

 

(a)           The right, respectively, to use the AGI and FR Database sand such
other information relating to AGI and FR customers as CW may reasonably request,
subject to compliance with applicable governmental laws, agreements restricting
such use and such controls as AGI or FR, as the case may be, shall impose with
respect to such access and use.

 

(b)           The right to receive reports, in such form as reasonably requested
by CW (each a “Member/Customer Report”) which shall include (i) an updated
member/customer list containing the most current names, addresses and other data
available to AGI or FR, as the case may be with respect to its
members/customers, (ii) a list of the most current Database of information
available to AGI and FR with respect to, in the case of AGI, the Good Sam Club
members and, in the case of FR, its customer contacts , (iii) a list of new
members/customers since the last  Member/Customer Report, (iv) any changes or
corrections, of which AGI or FR is aware, to the last Member/Customer Report
delivered to CW or to any customer or member information previously delivered to
CW, and (v) such other information in the possession of AGI or FR relating, in
the case of AGI, to Good Sam Club members and, in the case of FR, to FR
customers, as CW may reasonably request.

 

3.3           The parties hereto acknowledge that AGI and FR provide names and
addresses of their respective members and customers to other entities and agree
that AGI and FR may continue to provide names and addresses of customers to
other entities with respect to their respective businesses, products and
services.

 

3.5           AGI and FR shall make, and cause their respective subsidiaries to
make, their respective books and records available to the employees and agents
of CW for purposes of verifying that the obligations undertaken by AGI and FR
under this Agreement have been met.  Any such examination shall occur during
normal business hours, and shall be conducted in a manner designed not to be
disruptive of the normal business activities of such first party.

 

5

--------------------------------------------------------------------------------


 

3.6           CW shall conduct all activities with respect to the benefits
provided herein in accordance with applicable law and in accordance with quality
standards substantially similar to the quality standards used by CW as part of
the CW Business.

 

3.7           The rights granted to CW hereunder may not be assigned by CW
without the prior written consent of AGI and FR.

 

IV

AGI BENEFITS

 

4.1           CW and FR hereby grant to AGI the right and authority to access
and utilize the rights and benefits described in this Agreement (collectively
the “AGI Benefits”).  The parties intend this grant of a right by CW and FR to
AGI to be construed broadly, and not narrowly, to be substantially consistent
with the manner in which such benefits have been accessed and utilized by AGI
during periods prior to the Effective Date.

 

4.2           In furtherance of the right granted to AGI in subsection 4.1
above, CW and FR hereby grant to AGI the following rights with respect to the CW
Business and FR Business (and, if outside the scope of the CW Business or FR
Business, subject to prior written grant by CW or FR, as the case may be):

 

(a)           The right to use the CW and FR Database and such other information
relating to CW and FR customers as AGI may reasonably request, subject to
compliance with applicable governmental laws, agreements existing on the
Effective Date restricting such use and such controls as CW and FR shall impose
with respect to such access and use.

 

(b)           The right to receive reports, in such form as reasonably requested
by AGI (each a “Member/Customer Report”) which shall include (i) an updated
customer list containing the most current names, addresses and other data
available to CW and FR with respect to its respective customers, (ii) a list of
the most current Database of information available to CW and FR with respect to
the President’s Club members in the case of CW and customers in the case of FR,
(iii) a list of new CW and FR customers and new President’s Club members since
the last Member/Customer Report, (iv) any changes or corrections, of which CW or
FR is aware, to the last Member/Customer Report delivered to AGI or to any
customer or President’s Club member information previously delivered to AGI, and
(v) such other information in the possession of CW or FR relating to, in the
case of CW to customers or President’s Club members and, in the case of FR,  FR
customers, as AGI may reasonably request.

 

4.3           The parties hereto acknowledge that CW and FR provide names and
addresses of their respective members and customers to other entities and agree
that CW and FR may continue to provide names and addresses of customers to other
entities with respect to their respective businesses, products and services.

 

4.4           CW and FR shall make, and cause their respective subsidiaries to
make, their respective books and records available to the employees and agents
of AGI for purposes of verifying that the obligations undertaken by CW and FR
under this Agreement have been met.  Any

 

6

--------------------------------------------------------------------------------


 

such examination shall occur during normal business hours, and shall be
conducted in a manner designed not to be disruptive of the normal business
activities of such first party.

 

4.6           AGI shall conduct all activities with respect to the benefits
provided herein in accordance with applicable law and in accordance with quality
standards substantially similar to the quality standards used by AGI as part of
the AGI Business.

 

4.7           The rights granted to AGI hereunder may not be assigned by AGI
without the prior written consent of CW and FR.

 

V

FR BENEFITS

 

5.1           AGI and CW hereby grant to FR the right and authority to access
and utilize the rights and benefits described in this Agreement (collectively
the “FR Benefits”).  The parties intend this grant of a right by AGI and CW to
FR to be construed broadly, and not narrowly, to be substantially consistent
with the manner in which such benefits have been accessed and utilized by FR
during periods prior to the Effective Date.

 

5.2           In furtherance of the right granted to FR in subsection 5.1 above,
AGI and CW hereby grant to FR the following rights with respect to the AGI
Business and CW Business (and, if outside the scope of the AGI Business or CW
Business, subject to prior written grant by AGI or CW, as the case may be):

 

(a)           AGI and CW hereby grant to FR the right to use the AGI and CW
Databases and such other information relating to AGI and CW customers as FR may
reasonably request, subject to compliance with applicable governmental laws,
agreements existing on the Effective Date restricting such use and such controls
as AGI or CW shall impose with respect to such access and use.

 

(b)           The right to receive reports, in such form as reasonably requested
by FR (each a “Member/Customer Report”) which shall include (i) an updated
customer list containing the most current names, addresses and other data
available to AGI and FR with respect to its respective customers, (ii) a list of
the most current Database of information available to AGI and FR with respect to
the President’s Club members in the case of CW and the Good Sam Club in the case
of AGI, (iii) a list of new CW and AGI customers and new President’s Club and
Good Sam Club members since the last Member/Customer Report, (iv) any changes or
corrections, of which CW or AGI is aware, to the last Member/Customer Report
delivered to FR or to any Good Sam Club member or President’s Club member
information previously delivered to FR, and (v) such other information in the
possession of AGI or FR relating to, in the case of CW to customers or
President’s Club members and, in the case of AGI,  to customers or Good Sam Club
members, as FR may reasonably request

 

(c)           AGI and CW hereby grant to FR the right to market and advertise
the FR Business in all AGI Marketing Channels or CW Marketing Channels on a Most
Favored Nations Rate basis. FR shall pay the costs to AGI or CW, as the case may
be, of marketing and advertising in the AGI

 

7

--------------------------------------------------------------------------------


 

Marketing Channels or CW Marketing Channels, such costs to be paid in accordance
with AGI’s payment policies for such marketing and advertising.

 

5.3           AGI hereby grants to FR the non-transferable right (the “FR
License”) to use the CW Marks in connection with the FR Business.  FR undertakes
to use the CW Marks only in accordance with existing laws and the provisions of
this Agreement.  FR recognizes CW’s exclusive ownership of the CW Marks and
undertakes not to derive or claim any ownership rights from its use of the CW
Marks.  The license granted hereby shall inure solely to the benefit of FR and
no rights or interest therein shall be assigned by FR to any third party,
including, without limitation, FR LLC, and no third party, including, without
limitation, FR LLC, shall be deemed a third party beneficiary thereof.  The FR
License shall terminate simultaneously with any termination of AGI’s right to
use the CW Marks.

 

5.4           The CW Marks shall not be used by FR in any manner other than in
connection with the FR Business.  FR shall use the CW Marks in a manner
conforming to the quality standards for products and services in place for CW’s
products and services and in a manner that preserves and protects the goodwill
and quality of the CW Marks.  If AGI, in its sole discretion, determines that
the use of the CW Marks does not conform to those quality standards for any
reason, AGI may terminate the FR License without notice to FR.  AGI shall have
the right from time to time to inspect and review the use of the CW Marks for
compliance with this paragraph.

 

5.5           Beginning with the calendar quarter commencing on October 1, 2010,
and continuing for each calendar quarter thereafter until termination of the FR
License, FR shall pay to AGI a fee equal to $937,500 per quarter (the “License
Fee”).  The License Fee shall be paid quarterly on or before the last day of
each calendar quarter.

 

5.7           FR undertakes to bear the costs of maintaining the CW Marks and of
defending them against attacks by third parties.  FR shall defend the CW Marks
at its cost against third party infringement or dilution.  AGI and CW shall
reasonably assist FR in such defense.  Each party shall immediately inform the
other of any acts of infringement by third parties of which it becomes aware. 
Should a third party bring proceedings against FR as a result of use of one of
the CW Marks, seeking relief and/or compensation, FR shall immediately notify
AGI.

 

5.8           Any taxes to be paid in connection with FR’s use of the CW Marks
shall be paid by FR.

 

5.9           FR undertakes to indemnify AGI and CW against claims by third
parties which are made against AGI or CW arising from FR’s use of the CW Marks
or the operation of FR’s business.

 

5.10         All rights related to the CW Marks, whether existing on the date of
this Agreement, arising from the use of the CW Marks during the term of this
Agreement, or otherwise, are deemed to be acquired for the benefit of AGI and CW
and, upon termination of this Agreement, FR shall take all such action as is
reasonably requested by AGI or CW to acknowledge and evidence such ownership.

 

8

--------------------------------------------------------------------------------


 

5.11         Upon expiration of the FR License, FR shall no longer use the CW
Marks and shall not use any designations or designs which are confusingly
similar to the CW Marks.

 

5.12         FR shall make its books and records available to AGI and CW and
their respective employees and agents for purposes of verifying that the
obligations of FR under this Agreement have been met.  Any such examination
shall occur during normal business hours, and shall be conducted in a manner
designed not to be disruptive of the normal business activities of FR.

 

5.13         FR shall conduct all activities with respect to the benefits
provided herein in accordance with applicable law and in accordance with quality
standards substantially similar to the quality standards used by FR as part of
the FR Business.

 


5.14         THE RIGHTS GRANTED TO FR HEREUNDER MAY NOT BE ASSIGNED BY FR.


 

VI


LICENSE TO AGI


 

6.1           CW hereby grants to AGI the non-transferable right (the “License”)
to use the CW Marks.  AGI undertakes to use the CW Marks only in accordance with
existing laws and the provisions of this Agreement.  AGI recognizes CW’s
exclusive ownership of the CW Marks and undertakes not to derive or claim any
ownership rights from its use of the CW Marks.  The License shall terminate at
such time as CW is no longer a subsidiary of AGI.

 

6.2           AGI shall use the CW Marks in a manner conforming to the quality
standards for products and services in place for CW’s products and services and
in a manner that preserves and protects the goodwill and quality of the CW
Marks.  If CW, in its sole discretion, determines that the use of the CW Marks
does not conform to those quality standards for any reason, CW may terminate the
License without notice to AGI.  CW shall have the right from time to time to
inspect and review the use of the CW Marks for compliance with this paragraph.

 

6.3           AGI undertakes to bear the costs of maintaining the CW Marks and
of defending them against attacks by third parties.  AGI shall defend the CW
Marks at its cost against third party infringement or dilution.  CW shall
reasonably assist AGI in such defence.  Each party shall immediately inform the
other of any acts of infringement by third parties of which it becomes aware. 
Should a third party bring proceedings against AGI as a result of use of one of
the CW Marks, seeking relief and/or compensation, AGI shall immediately notify
CW.

 

6.4           Any taxes to be paid in connection with AGI’s use of the CW Marks
shall be paid by AGI.

 

6.5           AGI undertakes to indemnify CW against claims by third parties
which are made against CW arising from AGI’s use of the CW Marks.

 

6.6           All rights related to the CW Marks, whether existing on the date
of this Agreement, arising from the use of the CW Marks during the term of this
Agreement, or otherwise, are deemed

 

9

--------------------------------------------------------------------------------


 

to be acquired for the benefit of CW and, upon termination of this Agreement,
AGI shall take all such action as is reasonably requested by CW to acknowledge
and evidence such ownership.

 

6.7           Upon expiration of the Term, AGI shall no longer use the CW Marks
and shall not use any designations or designs which are confusingly similar to
the CW Marks.

 

6.8           AGI shall make its books and records available to AGI and CW and
their respective employees and agents for purposes of verifying that the
obligations of AGI under this Agreement have been met.  Any such examination
shall occur during normal business hours, and shall be conducted in a manner
designed not to be disruptive of the normal business activities of AGI.

 

6.9           AGI shall conduct all activities with respect to the benefits
provided herein in accordance with applicable law and in accordance with quality
standards substantially similar to the quality standards used by AGI as part of
the AGI Business.


 

6.10         The rights granted to AGI hereunder may be assigned or sublicenses
by AGI but any such assignment or sublicense shall be subject to the terms of
the License.


 


VII

CONSIDERATION AND REIMBURSEMENT OF EXPENSES

 

7.1           Except for the License Fee, and payments for advertising, list
maintenance and management costs and other costs and expenses as otherwise
specifically set forth herein, the consideration and compensation from each
party hereto owed to the other party hereto is the fulfillment by such first
party of its obligations hereunder to such second party.  All marketing and
advertising shall be at Most Favored Nations Rates and shall be paid in
accordance with the payment policies of the billing party.

 

VIII

DATABASE

 

8.1           Database.  During the Term, the customer databases, mailing lists
and other information relating to customers of AGI, CW, FR, and their respective
subsidiaries (collectively, the “Database”) shall be managed, maintained and
monitored by AGI.  No party other than AGI, CW or FR shall have the right to
access or use the Database except as otherwise contemplated herein.  As part of
the consideration of the right of FR to use the AGI Database and the CW
Database, FR agrees to pay the costs associated with such management.  AGI shall
use its best efforts to obtain the best available pricing and shall cooperate
with FR in doing so.  Each party hereto agrees not to use the Database of
another party hereto for the benefit of a business that competes with the
business of such other party.  Except as otherwise set forth herein and in the
Database Agreement and the mutual covenants and agreements of the parties
herein, no party shall be required to pay for the use of the information
contained in the Database.

 

10

--------------------------------------------------------------------------------


 

IX

CONFIDENTIALITY

 

9.1           Each party hereto hereby agrees that it has received, and will be
receiving, from each other party hereto information that is confidential and
highly proprietary, which confidential and highly proprietary information may
include customer lists, customer reports and other information relating to the
business and operations of such other party and such party hereby agrees that it
has kept, and will continue to keep, such confidential information confidential
and it has not used, and it will not use, it in any way detrimental to the
providing person or its affiliates (it being understood that such confidential
information may be so disclosed to the extent necessary or required in order to
comply with applicable law, rule or regulation or for legal, administrative or
regulatory reasons or in order to enforce any rights hereunder).  Confidential
information shall not include information which (i) was or becomes generally
available to the public other than as a result of disclosure by such first party
or its directors, officers, employees or agents, (ii) was or becomes available
to such first party on a nonconfidential basis prior to its disclosure to them
by the other party, or (iii) was or becomes available to such first party on a
nonconfidential basis from a source other than such other party’s directors,
officers, employees or agents, provided that such source is not bound by a
confidentiality agreement with respect to such information.

 

9.2           Each party hereto hereby agrees that it will not, directly or
indirectly, solicit for employment or hire or retain any employee of the other
party or of the other party’s affiliates; provided that the foregoing provision
will not prevent any solicitation of employment not specifically directed toward
the other party’s or such other party’s affiliates employees, advisors or
agents.

 

9.3           Each party hereto hereby agrees that it will not, directly or
indirectly, take any action or enter into any agreement or relationship that is
intended to circumvent the purposes of this Agreement.

 

9.4           Each party hereto hereby agrees that this Agreement is personal to
AGI and its subsidiaries, CW and its subsidiaries, and FR and its subsidiaries. 
Without the prior express written consent of AGI or FR, as applicable, the CW
Benefits and all other rights of CW under this Agreement may be utilized only by
CW and its subsidiaries in connection with the operation of the CW Business, and
not (a) by any other party, including Affiliates of CW, or (b) in connection
with any business other than the CW Business.  Without the express written
consent of CW or FR, as applicable, the AGI Benefits and all other rights of AGI
under this Agreement may be utilized only by AGI in connection with the
operation of the AGI Business, and not (i) by any other party, including
Affiliates of AGI, or (ii) in connection with any business other than the AGI
Business.  Without the express written consent of AGI or CW, as applicable, the
FR Benefits and all other rights of FR under this Agreement may be utilized only
by FR and its subsidiaries on the terms set forth in this Agreement, and not
(1) by any other party, including Affiliates of FR, or (2) in connection with
any business other than the FR Business.

 

11

--------------------------------------------------------------------------------


 

X

REPRESENTATIONS AND WARRANTIES

 

10.1         Each party hereto represents and warrants to the other parties
hereto as follows:

 

(a)           the execution and delivery of this Agreement has been duly
authorized and adopted by resolution or ratification by all necessary parties;

 

(b)           its obligations under this Agreement are legal, valid and binding
obligations enforceable against it in accordance with its terms; and

 

(c)           it is not a party to, or is bound by, any contractual agreement or
instrument which would prevent or impede or restrict its performance under this
Agreement.

 

XI

MISCELLANEOUS

 

11.1         No party hereto shall hold itself out as being the agent,
representative, employee or the principal of any other party hereto.  This
Agreement does not constitute any party hereto the agent of the other, nor does
it create a partnership, a consortium, an association, a joint venture, or any
form of juristic person or entity.  No party hereto shall have any authority or
right to assume or create obligations of any kind or nature, express or implied,
on behalf of, or in the name of any other party, nor to accept service of any
legal process of any kind addressed to or intended for any other party, nor to
bind any other party in any respect, without the specific prior written
authorization of such other party.

 

11.2         Each party hereto agrees to indemnify and hold harmless the other
parties hereto and the subsidiaries of such other parties and its and their
respective employees, officers, directors, shareholders, agents and affiliates,
from and against any and all claims, demands, losses, damages, liabilities, law
suits, and other proceedings, judgment and awards, and costs and expenses
(including, but not limited to, reasonable attorneys’ fees) arising directly or
indirectly in whole or in part out of the performance by the other party or its
subsidiaries (or any of its or their respective employees, officers, directors,
shareholders, agents and affiliates) of their respective obligations under this
Agreement.

 

11.3         No party hereto shall sell, assign or transfer (including a sale,
assignment or transfer by merger, consolidation or in any other manner but
excluding a pledge. transfer or collateral assignment to a lender) (collectively
“Transfer”), any of its rights or obligations contemplated by in this Agreement
without first obtaining the written consent of the other parties hereto.  No
person or entity shall be a third party beneficiary hereof or shall be entitled
to exercise any right hereunder.  This Agreement shall inure to the benefit of
and be binding upon the parties (including, without limitation, each subsidiary
of AGI, FR and CW, respectively), their successors, trustees, permitted assigns,
receivers and legal representatives but shall not inure to the benefit of any
other person or entity, except as specifically contemplated by this
Section 11.3.  No party hereto shall Transfer (or permit any of its respective
subsidiaries to Transfer) all or substantially all of its assets or any

 

12

--------------------------------------------------------------------------------


 

business unit unless the transferee or acquiring entity confirms in writing that
it continues to be subject to all of the terms of this Agreement.

 

11.4         This Agreement contains the entire and only agreement between the
parties with respect to the subject matter hereof, and no oral statements or
representations or prior written matter not contained herein or therein shall
have any force or effect.  This Agreement shall not be modified in any way
except by a writing subscribed by the parties by their duly authorized
representatives.  No amendment of this Agreement or its exhibits or schedules
shall be of any force or effect unless reduced to writing and executed in
writing by the parties hereto the same manner as the present Agreement.

 

11.5         All notices under this Agreement must be in writing and shall be
delivered by (i) certified or registered mail, postage prepaid, return receipt
requested, or (ii) reputable overnight commercial courier or delivery service,
or (iii) by facsimile transmission confirmed by certified or registered mail or
commercial courier or delivery service as follows:

 

To AGI:

 

Affinity Group, Inc.

2575 Vista Del Mar Drive

Ventura, CA  93001

Attention:  President

Telephone:  (805) 667-4100

 

To CW:

 

CWI, Inc.

650 Three Springs Road

Bowling Green, Kentucky  42104

Attention:  President

Telephone:  (270) 781-2718

 

To FR:

 

FreedomRoads Holding Company, LLC

250 Parkway Drive

Suite 320

Lincolnshire, IL 60069

Attention:  President

Telephone:  (847) 808-3000

 

All notices, consents, waivers, and other communications under this Agreement
shall be deemed to have been duly given when (a) delivered by hand (with written
confirmation of receipt), or (b) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses set forth above (or to such other addresses as
a party may designate by notice to the other party).

 

13

--------------------------------------------------------------------------------


 

11.6         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ALL RESPECTS ACCORDING TO THE INTERNAL LAWS OF THE STATE OF DELAWARE, DETERMINED
WITHOUT REFERENCE TO CONFLICT OF LAW PRINCIPLES.

 

11.7         The parties hereto recognize that a breach of this Agreement would
cause irreparable injury and that damages at law would be difficult to
ascertain.  The parties hereto therefore consent to the granting of equitable
relief by way of a restraining order or temporary or permanent injunction by any
court of competent jurisdiction to prohibit the breach or enforce the
performance of the covenants contained in this Agreement.

 

11.8         In the event that any of the provisions of this Agreement are held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision thereof and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein and the parties hereto shall to the
fullest extent possible modify any such provision to the extent required to
carry out the general intention of this Agreement and to impart validity
thereto.

 

11.9         No forbearance, indulgence, or relaxation or inaction by any party
at any time to require performance of any provisions of this Agreement shall in
any way affect, diminish or prejudice the right of a party hereto to require
performance of that provision and any waiver or acquiescence by any party hereto
in any breach of any provision of this Agreement shall not be construed as a
waiver or acquiescence in any continuing or succeeding breach of such provision,
a waiver or an amendment of the provision itself or a waiver of any right under
or arising out of this Agreement or acquiescence in or recognition of rights
and/or positions other than as expressly stipulated in this Agreement.

 

11.10       This Agreement may be executed in any number of counterparts each of
which shall be deemed to be an original and all of which shall constitute one
and the same Agreement.

 

[The remainder of this page is intentionally blank.  Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

CWI, INC.

 

 

 

 

 

By:

/s/ Brent Moody

 

Its:

Executive Vice President

 

 

 

 

 

AFFINITY GROUP, INC.

 

 

 

 

 

By:

/s/ Michael Schneider

 

Its:

President, Chief Executive Officer

 

 

 

FREEDOMROADS HOLDING COMPANY, LLC

 

 

 

 

 

By:

/s/ Marcus Lemonis

 

Its:

Chief Executive Officer

 

15

--------------------------------------------------------------------------------

 